DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 07/26/2021 has been entered. 

Response to Arguments

Applicant's submission filed 07/26/2021 has been fully considered. Applicant’s arguments regarding the 112 rejections of record over claim 3 arguing that claim 3 is now withdrawn are not persuasive because claim 3 is not withdrawn.  Applicant’s amendments to the claims have overcome the 112 rejections of record over claims 4 - 8 because claims 4 - 8 now depend from withdrawn claim 1 and thus are also withdrawn.  

Comments/Notes

	It is noted that the amendment as filed does not fully comply with 37 CFR 1.121(c).  Specifically, claims 1 and 3 - 8 do not contain markings to indicate the changes that have been made relative to the immediate prior version of the claims.  For example, in claim 3, the phrase “A compound comprising” is not underlined, “Aromatic hydrazine” is not shown with strike-through, semi-colons after the functional group definitions are not shown with strike-through, and regarding L1 and L2, the old definitions are not shown with strike-through and the new definitions are not underlined.  Regarding claim 2, a claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.  In the interest of compact prosecution, the following notice is provided, the amendment is entered, and the claims are examined (wherein claim 2 is interpreted as canceled) because the failure to comply does not preclude examination of the claimed subject matter.  However, in the future, an amendment as filed that does not fully comply with 37 CFR 1.121 may result in a Notice of Non-Compliant Amendment being mailed.

Election/Restrictions

Applicant’s election of aromatic hydrazine derivatives of general formula 3 recited in claim 3 in the reply filed on 11/30/2020 is acknowledged.  Claims 1 and 4 - 8 are withdrawn from further consideration because they do not depend from claim 3.  
Applicant argues that claim 1 be reversed in lieu of a withdrawal of claim 3 made herein.
These arguments are not persuasive.  Applicant elected general formula 3 recited in claim 3 in the reply filed on 11/30/2020, and claim 3 is an independent claim.  There is no generic claim or Markush group that includes formulas 1 and 3.  

These arguments are not persuasive.  According to 37 CFR 1.121(c), a claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.

Priority

The effective filing date of the claimed invention is now 04/12/2019 because a certified copy and English translation of the foreign application POLAND PL429630 was submitted on 03/26/2021.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 3, the subscripted “n” is not defined in the claim.  Thus, the scope of the claim cannot be determined.  Clarification and/or amendment is still required as applicant’s amendments have not addressed this issue.
Regarding claim 3, the words “or” or “and” are missing at the end of the list of alternative R groups and X groups.  For example, the word “or” is missing before the R group “CN”, so it is unclear if the list of alternative R groups is complete.  Thus, the scope of the claim cannot be determined.  Clarification and/or amendment is still required as applicant’s amendments have not addressed this issue.
Regarding claim 3 as amended, there are semi-colons missing between the functional group definitions, e.g., after “acid)”, “CN”, and “F”.  The semi-colons were present in the previous claim set but are not the current claim set.  Clarification and/or amendment is required.  

Potential Allowable Subject Matter

Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowance is the particular L1 and L2 functional groups.  The closest prior art is Pomper et al. (from IDS; WO 2010/014933 A2; “Pomper”).  Pomper teaches the PSMA-binding compound having the structure 
    PNG
    media_image1.png
    145
    180
    media_image1.png
    Greyscale
 (Abstract; and p 18), which is a compound of formula 3 of instant claim 3 except wherein both linkers L1 and L2 are omitted.  .

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618